Citation Nr: 1829556	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  16-59 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee disorder.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disorder, status post-operative, including as secondary to service-connected PTSD.

3. Entitlement to service connection for right knee disorder, status post-operative, as secondary to service-connected PTSD.

4. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1962 to July 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2014 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that determined new and material evidence was not received to reopen the bilateral knee claim, and continued a 50 percent rating for the PTSD. The Veteran perfected an appeal of that determination.

The issues of entitlement to service connection for right knee disorder, status post-operative, as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2010 rating decision denied entitlement to service connection for a bilateral knee disorder. The Veteran did not appeal the decision nor was additional evidence on the issue received within one year of the rating decision.

2. Evidence added to the record since the August 2010 rating decision does not trigger additional assistance to the Veteran or raise a reasonable possibility of proving the left knee claim, but does trigger additional assistance to the Veteran on the right knee claim.
3. The preponderance of the evidence of record shows that the Veteran's PTSD continues to manifest with occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The August 2010 rating decision that denied entitlement to service connection for bilateral knee disorder is final. 38 U.S.C. § 7105 (West 2012; 38 C.F.R. § 3.156(b), 20.302 (2017).

2. New and material evidence to reopen a claim of entitlement to service connection for left knee disorder has not been received, and the petition to reopen is denied. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3. New and material evidence to reopen a claim of entitlement to service connection for right knee disorder has been received, and the petition to reopen is granted. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

4. The criteria for entitlement to a disability rating higher than 50 percent for service-connected PTSD have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the July 2014 rating decisions, via letters dated in April 2014 and May 2014, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. The Veteran was not afforded an examination in conjunction with the bilateral knee claim, and his representative has asserted a failure to assist the Veteran as a result (07/30/2014 NOD, p. 5).

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). These provisions do not apply to previously denied claims unless new and material evidence has been received. 38 C.F.R. § 3.159(c)(4)(iii). As discussed further later in this decision, that requirement was not met as concerns the left knee.

The Veteran's representative also asserted that the VA examiner did not conduct the June 2014 mental examination properly. The Board finds that assertion not supported by the record and discusses it in detail later in this decision. Otherwise,  neither the Veteran nor his representative have asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310. Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).
Background of Claims

VA received the Veteran's initial claim in February 2010. His formal claim noted only that he was claiming compensation for leg and shoulder operations that occurred in 2003. He noted in his attached statement that he tore the ACL in his knee after service by walking (02/12/2010 VA 21-526, p. 10. 14). He did not provide any additional information as concerned that claim, to include after receipt of the VCAA notice letters, one of which asked him to inform VA if he was in fact claiming an ACL injury and for which knee.

In the August 2010 rating decision it was determined that there was no evidence in the STRs to show that the Veteran incurred a knee injury in service or received treatment for knee complaints. VA outpatient records dated in March 2010 did note a personal medical history of a left knee surgery, but did not note any connection with active service. Hence, the claim was denied for both knees. (08/09/2010 Rating Decision-Narrative, p. 5) A VA letter, also dated in August 2010, notified the Veteran of the decision. He did not appeal the decision, nor did VA receive any additional information or evidence on the knees within one year of the decision. Hence, the August 2010 rating decision became final. 38 C.F.R. § 20.302. VA received the Veteran's current application to reopen the claim in April 2014.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder. The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The sole evidence added to the record that is related to the left knee are outpatient entries to the effect that x-rays revealed mild osteoarthritis in both knees. The entries, however, do not note any opinion or suggestion that the arthritis had onset in active service, within one year of active service, or that it was otherwise causally connected to active service. Thus, the outpatient records do not constitute new and material evidence for purposes of reopening a previously denied claim. See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.). Further, the written submissions submitted by the Veteran and his attorney reflect that it is really the right knee for which service connection is sought. In light of all of the above, the Board finds that new and material evidence to reopen a claim for a left knee disorder has not been received. 38 C.F.R. § 3.156.

Concerning the right knee, the Veteran does not seek to reopen the claim on the basis of direct service connection but rather on a secondary basis. As noted, service connection is in effect for PTSD. Among the Veteran's documented PTSD-related symptoms is startle response. He asserts that, in 2014 or 2013, during a July 4th occasion, fireworks startled him and caused him to jump off of his porch or the steps connected to the porch. He landed sideways and twisted or otherwise injured his post-operative right knee. His report is documented in the June 2014 examination report (06/03/2014 C&P Exam, 1st Entry, p. 8), and his outpatient records. (See 12/07/2016 CAPRI, p. 230, 266, 270). This evidence is both new and material, as it triggers additional assistance to the Veteran and, if proved credible, raises a possibility of proving the claim. Hence, the claim is reopened. 38 C.F.R. § 3.156. Although the Board reopens the claim, it still requires additional development prior to a decision on the merits. This is discussed in the remand portion of the decision.

Increased Rating

Applicable Legal Requirements

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows:

PTSD that produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent disability rating. 

A 70 percent disability rating is warranted when a Veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. 

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV). The amendments replace those references with references to the recently updated DSM-5. The Veteran's claim was certified to the Board in 2017. One distinction from DSM-IV  is, according to the DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Nonetheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Discussion

Historically, an August 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective in February 2010 (08/09/2010 Rating Decision-Narrative), which the Veteran appealed. A September 2011 rating decision granted an increased initial rating from 30 to 50 percent (09/28/2011 Rating Decision-Narrative), with which the Veteran expressed satisfaction (10/03/2011 VA 21-4138). VA received the Veteran's claim of entitlement to an increased rating in April 2014.

In the Veteran's Notice of Disagreement and Substantive Appeal, his representative asserted that the examiner who conducted the June 2014 examination focused too much on whether the Veteran was diagnosed with PTSD instead of assessing the current severity of his already-service-connected PTSD. As a result, the representative asserts, the Veteran's symptomatology was not adequately evaluated (07/23/2015 NOD, p. 4; 12/22/2015 VA Form 9, p. 5) As discussed below, the Board rejects this assertion and finds it unsupported by the evidence of record.

At a June 2014 examination (06/03/2014 C&P Exam), the examiner noted and entered diagnoses of PTSD and Major Depressive Disorder. Id., p. 1. The examiner noted further that the symptomatology of each diagnosed disorder could not be distinguished, as they often overlap. Hence, the Board finds that all of the Veteran's symptoms are deemed to be associated with his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102. The examiner determined that the Veteran's symptoms are depressed mood, anxiety, and chronic sleep impairment; and, opined that the Veteran's level of impairment is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. (Exam report, p. 2, 6)

The Veteran reported that he felt down and depressed, and that he believed that it was due to poor sleep. His depressed mood could last up to few days. He reported further that thoughts about the recent loss of his son-in-law increased his depressed mood; and, sometimes he had thoughts about "what is the purpose?" The Veteran denied any active suicide ideation, however, as well as any plan or intent. He described his recent energy level as pretty bad, and felt more down and out because he tired easily due to shoulder and knee pain when he tried to engage in tasks. As a result, the Veteran reported that tasks took much longer, he had to stop riding his ATV, and he no longer was able to maintain his camper. The Veteran reported still-present startle response, and that his appetite was good.  He denied any manias, panic attacks, phobias, or obsessions. Id., p. 9.

Mental status examination revealed the Veteran as appropriately groomed and dressed, and he was personable and cooperative. He was alert and fully oriented. Recent and remote memory were unimpaired, and his speech was normal. The examiner found no evidence of psychosis, hallucination, suicidal or homicidal ideation, and no disturbance in thought process. The Veteran's insight and judgment were intact. The examiner noted that the Veteran's responses were consistent with the entries in his records. The examiner opined that the Veteran's functional capacity similar to that found at prior assessments. Id., p. 10-11.

Again, the Board acknowledges the Veteran's representative's assertions. Nonetheless, the Board's review of the examination findings and the Veteran's outpatient records since April 2013, see 38 C.F.R. § 3.400(o), show that the weight of the evidence is against a finding of impairment greater than reduced reliability and productivity. 38 C.F.R. § 4.10.

The evidence of record shows that the Veteran has remained independent in his daily functioning and in all activities of daily living throughout the entire rating period on appeal. In fact, the Veteran's independence is such that he is the primary caregiver for his disabled wife, and that responsibility is the key stressor in his life, as are recurring life crises of his adult children. The Veteran attends to all of the household chores and is involved with the care of his grandchildren. In addition to his anxiety, the records show that alcohol consumption has remained an issue for the Veteran, but he denies that it is a significant problem, though he has reported at times that he would like to reduce it. The Board notes the evidence of the Veteran's increasing isolating behavior, but it has been primarily due to the increased demands of his wife's disability. Further, while isolating however, the Veteran has remained productively occupied, as he is really into woodworking. He spends much time making toys for the grandchildren. See 07/27/2016 CAPRI, p. 93, 98-100, 241.

The Board also takes note of the Veteran's report that at times he has thoughts questioning "what's the purpose?"  In Bankhead v. Shulkin, 29 Vet.App. 10, 20 (2017), the Court noted that essentially there is no real distinction between passive and active suicide ideation; and, that the presence of suicide ideation alone may cause occupational and social impairment with deficiencies in most areas. The Board notes that in September 2014 and December 2014, the Veteran answered yes to the question of whether he had entertained thoughts of harming himself since his last outpatient visit; and, in March 2015, he called 911 because he felt suicidal. He was drinking at the time, and all of the stressful periods were related to conflict with one of his adult children. (07/27/2016 CAPRI, p. 379, 401, 434) At each time the Veteran answered the outpatient survey question, he denied any intent or plan to harm himself, and the mental status examinations conducted during the visits noted the absence of any suicidal or homicidal ideation. He reported that for the sake of his children and grandchildren, he would never harm himself. See 07/27/2016 CAPRI, p. 401. As noted, the Veteran is fully competent, handles the family's finances, and is the primary caregiver for his wife. Hence, the Board finds that the preponderance of the evidence of record shows that his level of occupational and social impairment due to his PTSD symptoms is reduced reliability and productivity, and a 50-percent rating. 38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411. As implied in the just-noted findings, a higher rating was not met or approximated, as the Veteran still maintains a marriage of 40-plus years as well as family relationships, he has a couple of close friends, and is independent.

Occupationally, the Veteran worked in Civil Service after his active service until he took early retirement in 1993, partially due to the stress of the job, anxiety, and people picking on him (by inappropriately exploiting the Veteran's startle response). Nonetheless, the Veteran reported that he enjoyed the work most of the time. (08/02/2010 VA Examination) He is a high school graduate and has two years of college. After Civil Service, the Veteran worked in real estate until 18 months prior to the June 2014 examination. He reported that it had become a little harder to interact with people, but also that his real estate license had expired. The Board finds that, while the Veteran is occupationally impaired, the weight of the evidence is against a finding that the Veteran's PTSD has rendered him incapable of obtaining and maintaining substantially gainful employment, see 38 C.F.R. § 3.340, 3.341, and that the assigned 50-percent rating reasonably compensates him for his impairment. 38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.

As set forth earlier, the Veteran is entitled to a staged rating for any part of the rating period on appeal where his disability manifested at a more severe rate. The weight of the evidence of record, however, shows that the Veteran's PTSD has manifested at the same rate throughout the entire rating period.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for left knee disorder. The application to reopen is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for right knee disorder. The appeal is granted solely to that extent.

Entitlement to an increased rating for PTSD is denied.


REMAND

As noted in the service connection portion of the decision above, the evidence of record documents the Veteran's significant startle response that is due to his service-connected PTSD, and that he reported he reinjured his right knee as a result of his startle response to July 4th fireworks. The evidence also documents the post-service surgical repair of the right knee. Hence, as the Veteran's report is deemed credible, a likely aggravating nexus between his PTSD and right knee exists. The AOJ must first assess that, as well as determine a baseline for aggravation. See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall adjudicate the reopened right knee claim on the merits. Ask the Veteran for appropriate releases and seek to obtain all records extant related to the prior right knee injury, to include records of the ACL repair. 

2. Arrange an examination or a medical review of the claims file to determine whether the current right knee disability has been aggravated beyond its natural progression due to a fall caused by the Veteran's PTSD.

3. After the above is complete, if the decision remains in anyway adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


